Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This notice of allowance is responsive to Applicants’ Preliminary Amendment filed on 07/20/2021.  Applicant cancelled claims 1-11, and added new claims 12-21. Claims 12-21 are presented for examination and based on current examiner’s amendment claims 13-21, renumbered as 1-9 are allowed for the reasons indicated herein below.  

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 


Examiner’s Amendment

4.	 An Examiner's amendment to the record appears below.  Should the changes and/or additions by 
unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given to the examiner via a telephonic interview with Attorney Henry Feiereisen (Reg. No. 31,084).



Replace previous claims with the following amended claims:
Claims: 
1-12.	(Cancelled)

13.	(Currently amended)  The method of claim [[12]] 15, wherein the overlaying of the respective phase voltages occurs when a frequency of the respective desired voltage [[signals]] signal is less than a predetermined comparison frequency.

14.	(Currently amended)  The method of claim [[12]] 15, wherein the overlaying of the respective phase voltages occurs when an amplitude of the respective desired voltage signal is less than a predetermined comparison amplitude.

15.	(Currently amended)  [[The]] A method for operating switching elements of a multilevel energy converter using at least three electric potentials, said method 
connecting phases of a multiphase electrical machine to the multilevel energy converter;
operating the switching elements of the multilevel energy converter in a predefined clock mode by corresponding switching signals;
determining the corresponding switching signals for the switching elements that are assigned to a respective one of the phases of the multiphase electrical machine as a function of a respective desired voltage signal in order to apply a respective phase voltage to each of the phases of the multiphase electrical machine;
additionally determining the corresponding switching signals as a function of a predefined overlaying AC voltage signal in order to overlay the respective phase voltages with an overlaying voltage dependent on the predefined overlaying AC voltage signal;
forming the predefined overlaying AC voltage signal to distribute thermal stress cyclically to the at least three electric potentials and the switching elements;
distributing the thermal stress more evenly to all of the switching elements of the multilevel energy converter by displacement of the respective phase voltages as a result of the overlaying voltage; 
determining temperatures of the switching elements; and 
setting the predefined overlaying AC voltage signal as a function of the determined temperatures 

16.	(Currently amended)  The method of claim [[12]] 15, further comprising:
determining aging states of the switching elements; and 
setting the predefined overlaying AC voltage signal as a function of the determined aging states 

17.	(Currently amended)  The method of claim [[12]] 15, further comprising setting at least one of an amplitude and[[/or]] a frequency of the predefined overlaying AC voltage signal as a function of a thermal time constant of the switching elements.

18.	(Currently amended)  The method of claim [[12]] 15, wherein the predefined overlaying AC voltage signal is a trapezoidal AC voltage signal.

19.	(Currently amended)  A control unit for controlling switching elements of a multilevel energy converter, said multilevel energy converter using at least three electric potentials and connected to phases of a multiphase electrical machine, said control unit being configured to:
operate the switching elements of the multilevel energy converter by corresponding switching signals in a predefined clock mode, 
determine the corresponding switching signals for the switching elements assigned to a respective one of the phases of the multiphase electrical machine as a function of a respective desired voltage signal in order to apply a respective phase voltage to each of the phases of the multiphase electrical machine, 
determine the corresponding switching signals additionally as a function of a predefined overlaying AC voltage signal in order to overlay the respective phase voltages with an overlaying voltage dependent on the predefined overlaying AC voltage signal, 
form the predefined overlaying AC voltage signal to distribute thermal stress cyclically to the at least three electric potentials and [[their]] the switching elements, 
distribute the thermal stress more evenly to all of the switching elements of the multilevel energy converter by displacement of the respective phase voltages as a result of the overlaying voltage,
determine temperatures of the switching elements, and 
set the predefined overlaying AC voltage signal as a function of the determined temperatures.

20.	(Currently amended)  A multilevel energy converter configured to be connected
switching elements for applying a respective phase voltage to each phase of the multiphase electrical machine, and
a control unit configured to: 
operate the switching elements of the multilevel energy converter by corresponding switching signals in a predefined clock mode, 
determine the corresponding switching signals for the switching elements assigned to a respective one of the phases of the multiphase electrical machine as a function of a respective desired voltage signal in order to apply [[a]] the respective phase voltage to each of the phases of the multiphase electrical machine,
determine the corresponding switching signals additionally as a function of a predefined overlaying AC voltage signal in order to overlay the respective phase voltages with an overlaying voltage dependent on the predefined overlaying AC voltage signal, 
form the predefined overlaying AC voltage signal to distribute thermal stress cyclically to the at least three electric potentials and [[their]] the switching elements, 
distribute the thermal stress more evenly to all of the switching elements of the multilevel energy converter by displacement of the respective phase voltages as a result of the overlaying voltage,
determine temperatures of the switching elements, and 
set the predefined overlaying AC voltage signal as a function of the determined temperatures.

21.	(Currently amended)  A drive system, comprising:
the control unit as set forth in claim 19;
[[a]] the multiphase electrical machine; and
[[a]] the multilevel energy converter[[,]] which uses the at least three electric potentials[[,]] and is connected to the multiphase electrical machine[[;]]. 


Reasons for allowance
5.	Claims 13-21, renumbered as 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Claims 13-18, renumbered as 1-6; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A method for operating switching elements of a multilevel energy converter using at least three electric potentials, said method comprising: connecting phases of a multiphase electrical machine to the multilevel energy converter; operating the switching elements of the multilevel energy converter in a predefined clock mode by corresponding switching signals; determining the corresponding switching signals for the switching elements that are assigned to a respective one of the phases of the multiphase electrical machine as a function of a respective desired voltage signal in order to apply a respective phase voltage to each of the phases of the multiphase electrical machine; additionally determining the corresponding switching signals as a function of a predefined overlaying AC voltage signal in order to overlay the respective phase voltages with an overlaying voltage dependent on the predefined overlaying AC voltage signal; forming the predefined overlaying AC voltage signal to distribute thermal stress cyclically to the at least three electric potentials and the switching elements; distributing the thermal stress more evenly to all of the switching elements of the multilevel energy converter by displacement of the respective phase voltages as a result of the overlaying voltage; determining temperatures of the switching elements; and setting the predefined overlaying AC voltage signal as a function of the determined temperatures”. As recited in claims 13-18, renumbered as 1-6.

Claims 19 and 21, renumbered as 7-8; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A control unit for controlling switching elements of a multilevel energy converter, said multilevel energy converter using at least three electric potentials and connected to phases of a multiphase electrical machine, said control unit being configured to: operate the switching elements of the multilevel energy converter by corresponding switching signals in a predefined clock mode, determine the corresponding switching signals for the switching elements assigned to a respective one of the phases of the multiphase electrical machine as a function of a respective desired voltage signal in order to apply a respective phase voltage to each of the phases of the multiphase electrical machine, determine the corresponding switching signals additionally as a function of a predefined overlaying AC voltage signal in order to overlay the respective phase voltages with an overlaying voltage dependent on the predefined overlaying AC voltage signal, form the predefined overlaying AC voltage signal to distribute thermal stress cyclically to the at least three electric potentials and the switching elements, distribute the thermal stress more evenly to all of the switching elements of the multilevel energy converter by displacement of the respective phase voltages as a result of the overlaying voltage, determine temperatures of the switching elements, and set the predefined overlaying AC voltage signal as a function of the determined temperatures”. As recited in claims 19 and 21, renumbered as 7-8.

Claim 20, renumbered as 9; none of the prior art, listed in the attached PTO-892 form, alone or in combination discloses “A multilevel energy converter configured to be connected to a multiphase electrical machine, said multilevel energy converter using at least three electric potentials, said multilevel energy converter comprising: switching elements for applying a respective phase voltage to each phase of the multiphase electrical machine, and a control unit configured to: operate the switching elements of the multilevel energy converter by corresponding switching signals in a predefined clock mode, determine the corresponding switching signals for the switching elements assigned to a respective one of the phases of the multiphase electrical machine as a function of a respective desired voltage signal in order to apply the respective phase voltage to each of the phases of the multiphase electrical machine, determine the corresponding switching signals additionally as a function of a predefined overlaying AC voltage signal in order to overlay the respective phase voltages with an overlaying voltage dependent on the predefined overlaying AC voltage signal, form the predefined overlaying AC voltage signal to distribute thermal stress cyclically to the at least three electric potentials and the switching elements, distribute the thermal stress more evenly to all of the switching elements of the multilevel energy converter by displacement of the respective phase voltages as a result of the overlaying voltage, determine temperatures of the switching elements, and set the predefined overlaying AC voltage signal as a function of the determined temperatures”. As recited in claim 20, renumbered as 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839